Title: To George Washington from William Fitzhugh, 31 March 1784
From: Fitzhugh, William
To: Washington, George

 

Dear General
Mount Washington [Md.] March 31st 1784

My delay to congratulate Your Safe return to Mont Vernon, after your long Absence, and the Eniment Services render’d Your Country—proceeded from my fixed Intention to do it personally, at your House soon after your arival there, of which, I recieved from my son Perry the pleaseing inteligence—But a Severe attack of the Gout, with eruptions in my Leg and foot, about the first of January, has confin’d me ever since until a few days ago—Permit me therfore at this late day Jointly with Mrs Fitzhugh, to Congratulate you, your Lady and friends, On the Happy Event—and to offer our warmest wishes for Health, and every other Felicity to you and yours. We still intend, so soon as the Season is favorable to the movement of Invaledes—to indulge ourselves with the Pleasure of Visiting Mont Vernon.
The bearer hereof, Capt. Thomas Trueman Greenfield informs me, That having purchased a lease from a Tenant of yours in Berkley County, you wish’d to know his Character, previous to a confirmation of His Purchase—Capt. Greenfield has resided in Calvert County for many years past, & there commanded a Company of Militia during the War—He is of a reputable family, of good Character and Credit, & I believe may be relyed on as a man of Integrity and punctuallity. My son William, who had the honor to serve in the Southern Army, under the Command of General Greene, was at Pitsburg the 8th of Febry on his way to Kentucki, there to Locate some Lands for himself and to compleat the Business on former Locations of mine—He Expresses an inclination to serve in the Military, If on the Peace Establishment, He can obtain an appointment in Virginia, or Maryland—He was a Lieutenant in the 3d Lt Dragoons—Baylors—& continued in the Service to the end of the War—The favorable testimony of General Green respecting His conduct and Service, Induces Me to recommend Him to your Excellencys Notice, but this is offered only as an introduction to what I shall say when I have the Honor to meet you.
Mrs Fitzhugh Joins with me in respectful Compliments &

best wishes to you, Your Lady & Family. I have the Honor to be with every sentiment of respect & Esteem Your Excellencys Affectionate & Oblig’d Hume Servt

Willm Fitzhugh

